internal_revenue_service national_office technical_advice_memorandum date tam-115740-02 director field operations lmsb taxpayer's name taxpayer's address taxpayer's tin years involved date of conference --------------------------------------- --------------- number release date index uil no case mis no legend taxpayer fund state event statute statute type x year a year b year c date p date q dollar_figuree dollar_figuref dollar_figureg r s issue under sec_832 of the internal_revenue_code is the initial assessment paid to the fund by taxpayer deductible as an ordinary and necessary business_expense or is the initial assessment required to be capitalized under sec_263 tam-115740-02 conclusion facts the initial assessment is deductible under sec_832 taxpayer is an insurance_company licensed to provide insurance to homeowners in state taxpayer uses the accrual_method of accounting taxpayer offers type x insurance statute requires all private insurance_companies insurers within state that offer type x insurance to offer purchasers the opportunity to buy coverage against damage caused by an event in year a taxpayer suffered large losses caused by an event in state the large losses in year a resulted in an increase in taxpayer s potential liability for events in state in year b the fund was created by an act of the state legislature statute in response to the catastrophic losses caused by event in year a the fund underwrites and issues event insurance policies in its own name and establishes its own premium rates insurers choosing to participate in the fund participating insurers will satisfy their legal obligations under statute by offering a fund policy for event coverage insurers that do not choose to participate in the fund will still be required to offer event coverage independently to comply with statute under statute the fund is a public instrumentality of state and the exercise of its powers is an essential state governmental function premiums collected by the fund are exempt from the state s premium tax and federal_income_tax furthermore amounts held by the fund shall not be available to meet the general obligations of state taxpayer is a participating insurer in the fund under statute each participating insurer is required to execute a contract that sets forth its rights and responsibilities as a fund participant taxpayer executed such a contract contract on date p the contract states that taxpayer is an independent_contractor agent of the fund and that taxpayer is to provide policy services claims services and all other services required including underwriting policy issuance premium collection accounting statistical data-processing and records-keeping services under the contract taxpayer is entitled to a percentage of the net premium for various services provided the contract states that taxpayer will not assign transfer or otherwise dispose_of any of its rights under the contract an event insurance_policy issued by the fund is only sold to a purchaser who has obtained underlying type x insurance from a participating insurer event insurance policies are sold under the name of the fund and are administered and serviced by the participating insurer selling the underlying type x policy taxpayer s event insurance policies existing at the time of the fund s creation were replaced by fund insurance tam-115740-02 policies at the time of the next policy renewal once a participating insurer s existing event insurance_policy is renewed in the name of the fund or a new event policy is written in the name of the fund the fund is required to keep renewing such event policy as long as a participating insurer s underlying type x policy is in effect coverage under a fund policy ceases when coverage under the underlying type x policy ceases to participate in the fund participating insurers are required to contribute an initial assessment to the fund in an amount proportional to its market share of event insurance in state as of date q participating insurers were generally permitted to make their initial assessment in r monthly installments taxpayer contributed dollar_figuree to the fund in years b and c as an initial assessment taxpayer deducted the initial assessment on its federal_income_tax returns for years b and c if funds are inadequate to pay for claims and continuing operations the fund may again assess participating insurers taxpayer s potential liability for such assessments is dollar_figureg under statute the fund is authorized to acquire reinsurance at a cost not to exceed a reasonable percentage of the annual insurance premiums collected the fund acquired reinsurance pursuant to that authority in addition under statute state officials may authorize the issuance of debt obligations that will be repaid through a surcharge on all event insurance policies issued by the fund in order to pay claims if the fund s available capital insurer assessments reinsurance and other capital committed from private capital markets is insufficient to pay claims statute explicitly provides that state has no liability for these obligations if all of the above funding sources prove insufficient to cover all claims the fund will pay the claims on a pro_rata basis or in installment payments statute provides that state is not responsible for any liabilities of the fund the fund will at this point cease to write or renew policies and all participating insurers will be required to find another way to satisfy their obligations under statute a participating insurer may withdraw from the fund but the participating insurer will not receive any refund of its initial assessment a participating insurer that withdraws from the fund but wishes to continue selling type x insurance policies in state must comply with the requirements of statute by itself offering event coverage to its type x policyholders under statute if the fund is terminated by state legislature its remaining funds are to be transferred to the general fund of state unless otherwise directed by the legislature law and analysis tam-115740-02 sec_832 allows an insurance_company a deduction in computing its taxable_income of all ordinary and necessary expenses_incurred as provided in sec_162 relating to trade_or_business_expenses sec_162 generally allows a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business sec_263 generally provides that no deduction shall be allowed for the cost of permanent improvements or betterments made to increase the value of any property or estate expenditures that are otherwise deductible under sec_162 nevertheless are not deductible currently if they are also capitalizable under sec_263 the field argues that taxpayer s payment to the fund is properly capitalized under sec_263 taxpayer argues that the payment is deductible currently under sec_832 there is no readily available formula for determining in every context whether a particular expenditure is a deductible current_expense or a nondeductible capital_expenditure in 290_us_111 the supreme court observed that athe decisive distinctions are those of degree and not of kind courts have employed a variety of standards in making this determination see eg e i du pont de nemours co v united stat432_f2d_1052 3d cir capital expenditures are those that result in a benefit to the taxpayer which could be expected to produce returns for many years in the future in 403_us_345 the supreme court determined that payments into a secondary reserve fund created a distinct and separate_property interest in the secondary reserve and must be capitalized the taxpayer in lincoln savings was a state-chartered savings and loan institution insured by the federal savings and loan insurance corporation fslic each insured institution was required by statute to make premium payments which funded a secondary reserve for losses that was only to be used to cover losses to the extent that the primary reserve and other accounts of fslic were insufficient each insured institution owned a pro_rata share of the secondary reserve which was assignable under very limited circumstances and was refundable to the insured if there was a termination of insured status or a liquidation fslic maintained separate_accounting for each insured institution s share of the secondary reserve and submitted to each contributing institution an annual_statement disclosing the share amount and interest credited to each institution s respective account in 503_us_79 the taxpayer was the target tam-115740-02 of a friendly takeover by another corporation the taxpayer paid an investment banker to evaluate the transaction and render a fairness opinion the supreme court held that the investment banking and legal fees incurred in the takeover must be capitalized the court concluded that the takeover would produce significant future_benefits to the taxpayer that would extend beyond the end of the taxable_year in discussing its holding in lincoln savings the court stated lincoln savings stands for the simple proposition that a taxpayer s expenditure that serves to create or enhance y a separate and distinct asset should be capitalized under ' it by no means follows however that only expenditures that create or enhance separate and distinct assets are to be capitalized under ' y although the mere presence of an incidental future benefit - some future aspect - may not warrant capitalization a taxpayer s realization of benefits beyond the year in which the expenditure is incurred is undeniably important in determining whether the appropriate tax treatment is immediate deduction or capitalization indopco pincite we conclude that the initial assessment is not a capital_expenditure under sec_263 of the code in this case taxpayer s payment of the initial assessment to the fund does not create a separate and distinct asset as was found in commissioner v lincoln savings in that case the supreme court found certain contributions to a reserve fund to be nondeductible capital expenditures since they created a separate and distinct asset in making that determination the court noted the following four factors some of the facts in this case are similar to the facts of lincoln savings and some are dissimilar a in lincoln savings the court found that the secondary reserve payment was subject_to positive and rigid continuing controls the secondary reserve was available only for stated and circumscribed purposes and could be used to pay losses of fslic only to the extent the fslic s other assets were not sufficient the initial assessment paid to the fund is similar in that it can be used only for specific purposes -- the payment of losses arising from fund policies and may not be used for other purposes of state b the court in lincoln savings found that the taxpayer had a distinct and recognized property interest in the secondary reserve revealed by limited transferability in cases of mergers consolidations and the like a prospective refund upon termination of insured status the use of the pro_rata share to pay the basic premium when a certain reserve level is reached maintenance of a separate_account for each insured institution s share and the statutorily required annual credit from fslic s earnings to the institution s share of the reserve tam-115740-02 these factors are generally not present in this case transferability the fund s contract states that the taxpayer s interest in the fund is not transferable refundability in this case there is no refund of the initial assessment use of the pro_rata share to pay basic premium in this case the initial assessment paid into the fund can be used only to pay losses on fund policies maintenance of a separate_account no separate_account attributable to each participating company is maintained the amounts in the fund may only be used to pay losses on fund policies earning of interest on account interest is not credited to taxpayer s account interest earned on the account must be used to pay losses on policies issued by the fund arguably interest earned on the account may benefit taxpayer because it is available for payment of companion policy claims and because income earned reduces the likelihood of future fund assessments however these benefits are more indirect than the benefit in lincoln savings in which interest was credited directly to the taxpayer s account c the court in lincoln savings noted that the secondary reserve was designed to provide an insured institution with somewhat permanent protection against future losses by way of segregated_amounts to be used to offset such losses similarly the assessments in this case provide a separate pool of funds to be used to pay future losses on fund policies however while fund policies indirectly benefit taxpayer because they permit taxpayer to avoid offering event coverage directly taxpayer does not have a direct liability for fund policies and does not have direct liability for the future losses the assessments provide protection against while some of the facts in this case are similar to those in lincoln savings we conclude that by virtue of paying the initial assessment and becoming a participating insurer taxpayer did not create or enhance a separate and distinct asset however in the supreme court s decision in indopco the court clarified that the inquiry whether an expense is capitalized goes beyond whether a separate and distinct property interest is created to whether a significant future benefit is realized here we are not convinced that taxpayer derives a significant future benefit from participation in the fund taxpayer argues that the initial assessment is deductible because it was paid to preserve and protect its existing type x business by permitting the taxpayer to terminate unprofitable event contracts and reduce costs that it was required to incur in connection tam-115740-02 with statute generally amounts paid solely to reduce or eliminate expenses are currently deductible under sec_162 137_f2d_745 3d cir to the extent an expenditure produces long-term benefits in terms of reducing future costs this is a factor indicating capitalization is appropriate however generally this benefit alone is insufficient to require capitalization in revrul_95_32 1995_1_cb_8 the taxpayer a public_utility company provided demand-side management dsm programs to its customers to promote energy conservation under the dsm programs the taxpayer paid contractors to install low-cost water heating and lighting systems and make energy-saving structural improvements to its customers houses and offered rebates for efficient lighting systems to industrial customers the taxpayer reduced its future operating and capital costs by means of the dsm programs the revenue_ruling concludes that the dsm expenditures are not capital expenditures within the meaning of ' because no asset is created by the expenditures and aalthough the expenditures may reduce future operating and capital costs these kinds of benefits without more do not require capitalization of these expenditures similarly a number of cases have taken the position that amounts paid to secure relief from an unprofitable contract or to reduce costs are deductible currently such expenditures reduce a taxpayer s future expenses and losses but are deductible as long as the expenditure is not incident to the purchase of a capital_asset or creation of a positive business benefit 195_f2d_176 9th cir aff g no big_number t c memo portion of vitamin supplement distributor s payment allocable to cancellation of an onerous contract to purchase all of its supply requirements from one particular manufacturer 30_bta_114 aff d 79_f2d_394 9th cir payment to eliminate unsatisfactory contract without litigation 171_fsupp_943 ct_cl a supplier s payments to cancel a long-term_contract 116_tc_211 payment of entrance and exist fees to fdic by bank_holding_company other cases have held that amounts paid to secure relief from an unprofitable contract must be capitalized if the taxpayer acquires a capital_asset incident to the payment for example in 111_tc_231 the taxpayer had leased a computer for a five-year term but after a short time determined that the leased computer was not adequate for its business it entered into a rollover agreement with the same lessor to lease an upgraded computer and cancel the lease on the original computer the rollover charge was dollar_figure million the taxpayer deducted that amount in the year the agreement was executed the tax_court determined that the tam-115740-02 rollover charge should be capitalized as a cost of acquiring the second lease in 393_f2d_494 4th cir the taxpayers were coca-cola bottling companies they obtained coca-cola syrup from a middleman that charged a higher price than if they bought the syrup directly from coca-cola in order to obtain the syrup more cheaply they entered into a plan pursuant to which coca-cola purchased the stock of the middleman the taxpayers then reimbursed coca-cola for the cost of the stock acquisition the court determined that the payment was a capital_expenditure because its purpose was ato produce a positive business benefit whose effects will be reaped in seasons beyond a single year however the court noted that a payment made only to be rid of a burdensome and onerous contract is not per se a capital_expenditure this case is distinguishable from u s bancorp and darlington hartsville coca-cola bottling co taxpayer became a participating insurer in the fund by making the initial assessment and in so doing met the requirement of statute to provide event insurance to its type x policyholders in state however the initial assessment was not made incident to the acquisition of a capital_asset or acquisition of contract rights that create a significant business benefit extending into future years taxpayer s payment of the initial assessment to the fund permits it to limit its projected liability that it would otherwise be subject_to as the direct issuer of event insurance policies however this benefit is more in the nature of a reduction of future expenses which in itself is not a benefit generally requiring capitalization under sec_263 since the potential cost of issuing event insurance had increased dramatically the principal effect of the initial assessment is merely to maintain the status quo and not to produce a significant future benefit payment of the initial assessment to the fund should be viewed as a payment which permits the participating insurer to satisfy its obligation under statute at a reduced cost taxpayer obtained no other significant right or benefit as a result of payment of the initial assessment that it did not already have the payment was not a condition to issuing type x insurance since taxpayer could have issued type x insurance without payment of the initial assessment if it had been willing to issue its own event insurance coverage we note that taxpayer has stated that if the national_office makes a determination that the initial assessment is not required to be capitalized under sec_263 it will treat any portion of the initial assessment that is paid in year c as incurred in year c without regard to any application of ' h and ' g caveat a copy of this technical_advice_memorandum is to be given to the taxpayer section tam-115740-02 k of the code provides that it may not be used or cited as precedent
